              Case 6:19-cv-00613 Document 1 Filed 10/16/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

MAVERICK MUSIC, LLC,                                  §
                                                      §
Vs.                                                   §      NO.    6:-19-cv-613
                                                      §
CITY OF COPPERAS COVE                                 §


                     CITY OF COPPERAS COVE'S NOTICE OF REMOVAL


To the Honorable Judge of the United States District Court for the Western District of Texas,

Waco Division:

       PLEASE TAKE NOTICE THAT pursuant to Sections 1331, 1441, and 1446 of 28 United

States Code, Defendant/Respondent CITY OF COPPERAS COVE, (hereinafter referred to as

"Defendant" and/or "City"), hereby removes this action from the 440th Judicial District Court of

Coryell County, Texas to the United States District Court for the Western District of Texas, Waco

Division. The grounds for removal are as follows:

                                                 I.
                                  PROCEDURAL HISTORY

1.      On September 6, 2019, Plaintiff/Petitioner MAVERICK MUSIC, LLC (hereinafter

"Plaintiff' and/or "Maverick") filed itsApplication for Temporary and Permanent Injunctions and

for Violations of Constitutional Rights of Petitioners in the 440th Judicial District Court, Coryell

County, Texas styled Maverick Music, LLC v. City of Copperas Cove. The state court assigned

Cause Number DC-19-50300. In its pleading, Maverick alleges a cause of action under 42 U.S.C.

§ 1983 for violation of the Constitution and laws of the United States and the Constitution and

laws of the State of Texas.



City Ntc ofRemoval                                                                                1
               Case 6:19-cv-00613 Document 1 Filed 10/16/19 Page 2 of 4



2.       The City was served on October 3, 2019, and at the time of the filing of this Notice has not

filed an Answer to this lawsuit.

3.       This claim became removable when Maverick commenced the action on September 16,

2019, alleging a question under federal law, namely claims under 42 U.S.C. §1983, and the

Constitution of the United States.

4.       A true and correct copies of all pleadings, process, and other filings in the state court action

as of October 11, 2019 is attached as Exhibit "A", as required by Section 1441(a) 28 of the United

States Code because this district and division embrace the place where the removed action is

pending.

5.       Removal is proper because Plaintiffs lawsuit asserts federal claims arising under 42 U.S.C.

§1983 and the Constitution of the United States.

                                    II.
     THIS COURT POSSESSES JURISDICTION BASED ON SECTION 42 U.S.C. §1983

6.       Except as otherwise provided by Act of Congress, a state court action may be removed to

federal court if the federal court has original jurisdiction over the action and the notice of removal

is timely. 28 U.S.C. §1441(a).

7.       Removal is proper because Plaintiffs suit involves original jurisdiction of a federal court

under a federal statute. 28 U.S.C. §§1331, 1441(a); Halmekangas v. State Farm Fire & Cas. Co.,

603 F.3d 290, 293 (5th Cir. 2010)("If a plaintiff files suit in state court and asserts a federal cause

of action or sues completely diverse defendants, the defendants might invoke § 1441 to remove

the case to federal court."); Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008).

8.       In the present case, Plaintiffs pleads a cause of action under 42 U.S.C. §1983. Plaintiff

also asserts certain state law claims and Defendant invokes the Court's supplemental jurisdiction

over those claims pursuant to 28 U.S.C. § 1367.


City Ntc of Removal                                                                                    2
                Case 6:19-cv-00613 Document 1 Filed 10/16/19 Page 3 of 4



9.       By filing this Notice of Removal, Defendant does not waive any defense that may be

available to it. Nor does it concede that Plaintiff is entitled to any of the relief or damages claimed.

10.      This Notice ofRemoval is filed within the thirty (30) days of service of Plaintiffs federal

claims as required by 28 United States Code § 1446(b).

11.      This suit is removed to the District and division of the United States Courts where the

action is pending: the Western District of Texas, Waco Division.

12.      The City will file promptly a copy of this Notice of Removal with the clerk of the state

court where the action was filed.

                                         III.
                            CONSENT OF SERVED DEFENDANT

13.      The City of Copperas Cove is the only party Defendant and has been served. The City

consents to the removal of this case to the United States District Court as evidenced by the

signature of its counsel below.

         WHEREFO RE, PREMISES CONSIDE RED, Defendant, the City of Copperas Cove, in

conforman ce with the requiremen ts set forth in Section 1446 of 28 United States Code and with

the consent of the party Defendant, removes this action for trial from the 440th Judicial District

Court of Coryell County, Texas to this Honorable Court, and asks for such further relief to which

Defendant may be justly entitled.

         SIGNED this 16 th day of October 2019.




City Ntc of Removal
                                                                                                      3
               Case 6:19-cv-00613 Document 1 Filed 10/16/19 Page 4 of 4



                                      Respectfully submitted,

                                      Denton Navarro Rocha Bernal & Zech, PC.
                                      attorneys & couns e lors at l aw • rampage l aw . com

                                     A Professional Corporation
                                     2500 W. William Cannon Drive, Suite 609
                                     Austin, Texas 78745
                                     512/279-6431




                              By:
                                     S TT M. TSCHIRHAR T (Attorney-in-Charge)
                                     State Bar No. 24013655
                                     LOWELL F. DENTON
                                     State Bar No. 05764700
                                     CHARLES E. ZECH
                                     State Bar No.: 50511785


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
in accordance with the Texas Rules of Civil Procedure on this 16th day of October 2019, to the
following:

Thomas L. Young                               E-FILE NOTIFICATION
Attorney at Law                               AND EMAIL: legal@mytexaslegal.com
1010 W. Jasper, Suite 9
Killeen, Texas 76542



                                              SC   M. TSCHIRHAR T
                                              LOWELL F. DENTON
                                              CHARLES E. ZECH




City Ntc of Removal                                                                             4
